Citation Nr: 0023052	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-29 047A	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bruxism, including 
as secondary to service-connected post-traumatic stress 
disorder.

2. Entitlement to service connection for residuals of a left 
ankle injury.

3. Entitlement to service connection for residuals of a left 
knee injury.

4. Entitlement to service connection for residuals of a right 
middle finger injury.

5. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

6. Whether there was clear and unmistakable error in an April 
8, 1971 rating decision that denied service connection for 
an anxiety reaction.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970 and from August 1971 to August 1978.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in an April 1999 written statement, the 
veteran said he wished to temporarily suspend his pending 
claims for service connection for left ankle and knee and 
right finger disorders and continue (appeal) of his claim for 
bruxism secondary to post-traumatic stress disorder (PTSD) 
and increased rating for PTSD, in an effort to expedite the 
latter two claims.  However, in an April 2000 written 
statement, he withdrew appeal of the issues of (service 
connection for) anxiety reaction and (an increased rating 
for) PTSD (based on) clear and unmistakable error (CUE) prior 
to January 11, 1996 and continued his claims for service 
connection for residuals of right middle finger, left ankle 
and left knee injuries, an increased rating for PTSD and for 
CUE with the April 8, 1971 rating decision that denied 
service connection for an anxiety disorder.  See 38 C.F.R. 
§ 20.204 (1999).  Accordingly, the Board will address the 
issues as set forth on the title page of this decision. 

The claims of CUE in the April 8, 1971 rating decision that 
denied service connection for an anxiety reaction and 
entitlement to service connection for bruxism are addressed 
in the remand section below.


FINDINGS OF FACT

1. As to the issue of entitlement to an increased evaluation 
for PTSD, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has a right middle finger 
disorder.

3. No competent evidence has been submitted to demonstrate 
that the veteran has a left knee disorder related to his 
periods of military service.

4. No competent evidence has been submitted to demonstrate 
that the veteran has a left ankle disorder related to his 
periods of military service.

5. The veteran's service-connected PTSD has resulted in 
severe social and occupational impairment that precludes 
him from securing or following substantially gainful 
employment, with symptomatology not well-controlled by 
medication, and is currently manifested by combat-related 
nightmares and flashbacks, irritability, sleep difficulty, 
outbursts of anger and marital problems.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a right 
middle finger injury.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).
2. The veteran has not submitted evidence of a well-grounded 
claim for service-connection for residuals of a left knee 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.
3. The veteran has not submitted evidence of a well-grounded 
claim for service-connection for residuals of a left ankle 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.
4. The schedular criteria for a 100 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996), prior to 
November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic 
Code 9411 (1999), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of 
right middle finger and left knee and ankle injuries.  He 
also seeks an increased evaluation for PTSD.  The legal 
question to be answered, initially, is whether the veteran 
has presented evidence of well-grounded claims; that is, 
claims that are plausible.  If he has not presented a well-
grounded claim, his appeal must fail with respect to that 
claim and there is no duty to assist him further in the 
development of his claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the veteran's claims 
for service connection for residuals of right middle finger 
and left knee and ankle injuries are not well grounded.  

As to the increased evaluation for PTSD claim, when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  See also Fenderson v. West, 12 Vet. 
App. 119 (1999) (At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, i.e., "staged" ratings.).  Upon review of 
the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required regarding his claim for an increased 
rating for PTSD.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

I. Factual Background

Service records for the veteran's first period of service, 
from 1966 to 1970, are entirely negative for complaints, 
treatment or diagnoses of psychiatric, right finger and left 
knee and ankle disorders.  

A June 1970 VA examination report is negative for findings 
referable to left knee, left ankle, and right finger 
disorders. 

In April 1971, a Webb County, Texas, court found the veteran 
to be mentally ill and ordered him temporarily hospitalized.  
He was diagnosed with schizophrenia paranoia.  According to a 
statement of facts, the veteran's worsening psychiatric 
symptoms began after his April 1970 return from Vietnam and 
included sleep difficulty and depression.   

When examined for enlistment into service in August 1971, the 
veteran's upper and lower extremities were normal and a 
psychiatric abnormality was not noted.  A March 1972 clinical 
record describes a sprained left ankle that was treated with 
an ace bandage in August 1972.  

According to a May 1973 record entry, the veteran jammed his 
right middle finger.  X-rays were negative for fracture and 
treatment included a splint for one week.  On a June 1973 
report of medical history, the veteran said he was in fair 
health and denied having a loss of finger or toe or broken 
bones.  A June 1974 clinical record reflects his complaints 
of left knee pain incurred during a jump the previous day.  A 
knee problem was noted. 

When examined for separation from service in August 1978, no 
upper or lower extremity, musculoskeletal or psychiatric 
abnormality was noted.

Post service, a Laredo, Texas, police department record 
reflects that, from April 1980 to January 1996, the veteran 
was repeatedly arrested for public intoxication and assault.

VA outpatient records dated in 1996 reflect the veteran's 
complaints of anger, irritability, argumentativeness and 
physical aggression towards his current (fourth) wife.  He 
had quit or lost several jobs, been in his current job for 
two years and had marital problems that included one episode 
of slapping his wife.  Diagnoses included PTSD, marital 
problems, depression and anxiety state.  Treatment included 
prescribed medication and individual psychotherapy.

A June 1996 VA outpatient record reveals the veteran's 
complaints of left knee and ankle pain.  The assessment was 
degenerative joint disease and x-rays were recommended.  
According to a private radiology report, x-rays taken the 
next day showed some minor early hypertrophic changes with a 
small amount of interarticular fluid in the left knee.  The 
bony structures looked intact and the remainder of the study 
was unremarkable.  Both ankle joints looked within normal 
limits.  

According to an October 1996 VA PTSD examination report, the 
veteran described stressful combat-related events in Vietnam.  
He was separated from his fourth wife, lived in a trailer 
behind his parents' home and occasionally saw his wife and 
children.  He last worked from 1994 to 1996 and quit numerous 
jobs because he could not stand people and was argumentative.  
The veteran subjectively complained of recurrent and 
intrusive distressing recollections and nightmares of events 
in Vietnam, triggered by hearing helicopters or seeing 
Asians.  With medication, he had nightmares about twice a 
week and vaguely described flashbacks.  The veteran also had 
intense psychological distress at exposure to events that 
symbolized or resembled an aspect of a traumatic event.  He 
attempted to avoid thoughts or feelings associated with the 
trauma by drinking alcohol and being alone and avoided 
situations that aroused recollections of the trauma, 
including quitting college and jobs.  He denied psychogenic 
amnesia.  The veteran had markedly diminished interest in 
significant activities and no longer enjoyed photography or 
fishing.  He had feelings of detachment and estrangement from 
others that caused marital distress.  The veteran reported 
having no feelings if his children were hurt or in pain.  He 
had a restricted range of affect and his wife complained that 
he did not love her.  The veteran had a sense of a 
foreshortened future and frequently thought about killing 
himself but had no plan or intent.  He had difficulty staying 
asleep, although medication helped this problem.  In the 
past, he frequently woke up in the night and patrolled the 
perimeter because he worried about his safety.  He had 
irritability and anger outbursts and had a physical 
altercation with his wife and others.  The veteran was 
hospitalized in the early 1970s for psychiatric evaluation on 
a court-ordered evaluation because of his irrational 
behavior.  He had an exaggerated startle response and hit his 
wife in the past when she startled him.  Physiologic response 
to aspects of the trauma included sweatiness, nausea and 
lightheadedness.

On examination, the veteran was observed to be neatly dressed 
and groomed and anxious-appearing with poor eye contact.  His 
speech was slightly pressured and there was psychomotor 
agitation.  His thought processes were clear, logical and 
goal-directed, but centered on feelings of disenfranchisement 
because Asians received a better deal after the Vietnam War 
than had Hispanics.  There were no auditory or visual 
hallucinations, suicidal or homicidal ideations or first rank 
symptoms.  His mood was moderately depressed and his affect 
was anxious, constricted and congruent.  The veteran's 
cognitive examination was grossly intact.  Axis I diagnoses 
included PTSD.  Alcohol dependence, in partial remission, and 
alcohol abuse, currently active, were also noted.  A score of 
45 was assigned on the Global Assessment of Functioning (GAF) 
scale.

Also in October 1996, the veteran underwent a VA general 
medical examination.  Complaints and findings were not 
referable to right finger and left knee or ankle disorders.

In an October 1996 statement, the veteran's VA psychiatrist, 
Dr. H. R. S. said that he had treated the veteran since 
January 1996 and diagnoses included PTSD and marital 
problems.  Dr. H. R. S. said that the veteran was married for 
eleven years to his fourth wife, but they had separated 
several times.  He visited and spent much time with his wife 
and children, disliked being around crowds and was easily 
irritated.  The veteran lost numerous well-paying jobs due to 
irritability and was told he was a good worker but difficult 
to get along with.  

In December 1996, service connection was granted for PTSD.  
The RO based its decision, in large measure, on service 
records that confirmed the veteran's combat-related in-
service stressors, including receipt of the Combat 
Infantryman Badge, and the VA examiner's recent diagnosis of 
PTSD.  A 30 percent disability evaluation was awarded, 
effective from February 1996.

VA outpatient psychiatric records dated in 1997 reflect the 
veteran's complaints of increased nightmares and anxiety.  A 
January 1997 VA outpatient record includes his complaints of 
teeth gnashing and his teeth breaking off in food and at 
night.  PTSD was noted.  An April 1997 VA psychiatric record 
entry indicates that the veteran had been grinding his teeth 
and they had been chipping.  PTSD and increased strain were 
noted.  A May 1997 outpatient record indicates that the 
veteran reported feeling depressed, complained of teeth 
gnashing and had gained about ten pounds.  According to June 
1997 psychological test results, the veteran may have 
difficulty controlling his high hostility level and may 
commit verbal or physical hostile acts. 

A February 1998 private radiology report of x-rays of the 
veteran's right wrist and left knee indicates that, as 
compared with the June 1996 examination, some minor early 
hypertrophic degenerative changes of the articular surfaces 
of the left knee were shown.  There was no interarticular 
fluid and the rest of the study was unremarkable.  There was 
soft tissue swelling around the right wrist joint.  

In a June 1998 statement, Dr. H.R.S., the veteran's VA 
psychiatrist, said that the veteran's psychiatric condition 
fluctuated and he was doing better than in the past, but was 
not well enough to get into the work force.  Dr. H.R.S. 
stated that the veteran had skills that will help him get a 
job, but his condition prevented him from being able to keep 
a job.

In an October 1998 statement, Dr. H. R. S. said the veteran's 
condition fluctuated, but was currently stable.  According to 
the VA psychiatrist, although the veteran had good skills and 
was able to work, he was unable to work consistently and was 
unable to keep a job due to signs and symptoms of PTSD.

In October 1998, the veteran, who was 50 years old, underwent 
VA examination for PTSD.  According to the examination 
report, approximately five minutes into the interview, he 
became quite aggressive and condescending and appeared 
threatening towards the interviewer.  The veteran became 
upset, verbally abusive, cursed and yelled at the interviewer 
and was quite irritable.  The examiner left the room to 
obtain security as the veteran was felt to possibly become 
physically abusive.  The only data obtained was that the 
veteran reported symptoms since 1970 that increased in the 
last year.  He had decreased sleep, but did not describe a 
sleep pattern, and nightly nightmares, irritability and 
explosiveness.  He was afraid to drive due to flashbacks and 
avoided people.  He had auditory hallucinations consisting of 
a conglomerate of people moaning and he heard voices of 
moaning people.  The veteran reported that he knew the 
auditory hallucinations were in Vietnam because he heard 
explosives.  The veteran became verbally aggressive when 
asked what other medical illnesses he had and security 
escorted him out of the interview.   A diagnosis or GAF score 
was not provided.

Another PTSD examination report, dated the same day but 
unsigned by an examining physician, is also of record.  It 
indicates that the veteran saw his VA psychiatrist regularly, 
took prescribed medication for his psychiatric disorder and 
had severe and continuous symptoms of PTSD, including an 
inability to maintain employment.  It notes that the veteran 
complained of combat-related sleep difficulty and flashbacks, 
avoidance of social interaction, pronounced startle response, 
irritability and hostility and severe, and poor 
concentration.  Further, the purported report indicates that 
the veteran denied delusions, hallucinations, inappropriate 
behavior and suicidal and homicidal thoughts but admitted to 
being depressed and appeared anxious.  In this unsigned 
report, PTSD was diagnosed and a GAF score of 45 was 
assigned.    

A November 1998 VA radiologic report of x-ray of the 
veteran's right upper extremity was essentially normal. 

A January 1999 VA electromyography report showed a normal 
right ulnar nerve conduction study.  Findings were incomplete 
but consistent with right sensorimotor carpal tunnel 
syndrome.

In a February 1999 statement, the veteran's fourteen-year-old 
daughter indicated that he had difficulty holding a steady 
job due to his PTSD.

In April 1999, the RO awarded a 50 percent evaluation to the 
veteran's PTSD, effective from January 1996.

In a November 1999 statement, the veteran's VA treating 
psychiatrist, Dr. H.R.S., said the veteran's PTSD symptoms 
had never been well controlled with medication, although he 
did better at some times than at others.  Dr. H. R. S., noted 
that the veteran was married four times and in his current 
marriage for several years, despite periods of separation.  
The veteran had numerous jobs, was told he was a good worker 
but was difficult to get along with and lost two jobs in the 
past four months.  He lost his last job and a good salary in 
October when he lost his temper at a supervisor.  Then 
veteran went to a ranch to stay by himself for two weeks 
before feeling better and returning to see the psychiatrist.

At his November 1999 personal hearing at the RO, the veteran 
testified that, since returning from Vietnam, he experienced 
difficulty obtaining and maintaining employment due to his 
anxiety disorder.  His aggressiveness contributed to his 
repeated arrests for assault, although he was not jailed.  He 
participated in veteran's outreach programs, was married four 
times and his current marriage worked because he lived away 
from his family in a shack behind the house but did not sleep 
with his wife for fear of hurting her at night.  He 
experienced nightmares, flashbacks and auditory 
hallucinations of combat-related situations and was socially 
isolated.  Further, the veteran had a Bachelor's degree and 
tried to work, most recently as a programmer, but lost that 
job.  He was explosive and excitable and medication did not 
help his symptoms.  A year earlier he experienced homicidal 
and suicidal thoughts.  The veteran's wife testified that it 
was hard to live with him and he sometimes hit himself on the 
walls.  He stated that he did that because of the pain.  

Additionally, the veteran testified that he jammed his right 
middle finger during a parachute jump in service and now had 
a calcium buildup or deformity but had no post service 
medical treatment for it.  The veteran also described 
developing left knee arthritis after sustaining a knee injury 
on a jump that was treated with an ace bandage.  He had 
intermittent ankle pain that he related to his left knee, but 
did not currently have any left ankle pain and was not 
treated post service until recently when VA prescribed 
painkillers.  He did not wear a knee or ankle brace.   

In March 2000, the RO granted the veteran's claim for a total 
rating based upon individual unemployability due to service-
connected disabilities.

II. Analysis

A. Service Connection 

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 1126 F.3d 1464 
(Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

Service connection may be also granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  During the 
pendency of this appeal, the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) held in Allen v. Brown, 7 Vet. App. 
439, 448 (1995), that when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.




1. Right Middle Finger

The veteran has contended that service connection should be 
granted for residuals of a right middle finger injury.  The 
record demonstrates that, while the veteran was treated for a 
jammed right finger in May 1973, no right middle finger 
disorder was found on separation from service.  Moreover, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had a right middle 
finger injury.  Furthermore, the veteran has submitted no 
evidence to show that he currently has a right middle finger 
injury.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has right middle 
finger injury has been presented.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Absent a showing of a current 
disability which has been associated by medical evidence with 
service, the claim cannot be well grounded.  

2.  Left Knee and Ankle

The veteran has also contended that service connection should 
be granted for residuals of left ankle and knee injuries.  
The record demonstrates that, while the veteran was treated 
for a sprained left ankle in March 1972 and a left knee 
problem in June 1974, left knee and ankle disorders were not 
found on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a left ankle 
injury.  Furthermore, the veteran has submitted no evidence 
to show that he currently has left ankle injury.  In fact, a 
June 1996 x-ray of the veteran's left ankle was normal and in 
November 1999, he denied having any left ankle pain.  
Although the evidence shows that in 1996, a x-ray of the 
veteran's left knee showed some minor early hypertrophic 
changes with a small amount of interarticular fluid, no 
competent medical evidence has been submitted to show that 
this disorder is related to service or any incident thereof.  
On the other hand, as noted above, the record reflects that 
the veteran's left knee was normal on separation from service 
and the first post service evidence of record of a left knee 
problem is from 1996, more than eighteen years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's left 
knee minor early hypertrophic changes to service or any 
incident of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran has residuals of a 
right middle finger or left ankle injury or that a left knee 
disorder is related to service or any incident thereof.  
Thus, these claims may not be considered well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.  Since the claims are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390; 
(1995).

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment for the above noted disabilities in 
service, shortly thereafter, or currently, would be helpful 
in establishing a well-grounded claim, as well as medical 
opinion linking any current findings with the veteran's 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


B. Increased Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. 
§§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated December 1996.  The September 1997 
statement of the case and the April 1999 supplemental 
statement of the case evaluated the veteran's claim using the 
new regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the December 
1996 rating decision, a 50 percent disability rating was 
warranted when the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent evaluation for was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 (for PTSD), 38 C.F.R. § 4.130, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (1999).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id..  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id. 

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102 
(1999), requiring that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 61 Fed. Reg. 52698.  In light of the above, the Board 
shall consider all of the veteran's various symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met under both the old and the new 
criteria as the veteran's PTSD has effectively resulted in 
total occupational and social impairment as well as showing 
that the veteran is demonstrably unable to obtain or retain 
employment.  The medical evidence shows that the veteran is 
unemployable due to the disability at issue.  In October 
1998, the veteran's treating VA psychiatrist stated that the 
veteran was unable to work consistently and keep a job due to 
signs and symptoms of PTSD.  In November 1999, the same 
treating VA psychiatrist stated that the veteran's PTSD 
symptoms were never able to be well-controlled with 
medication and the veteran held numerous jobs but lost them 
due to interpersonal conflicts.  Further, in 1996, when 
examined by VA, a GAF score of 45 was assigned, that under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV), correlates to serious or major impairment in work, 
family relations, judgment, thinking or mood, or some 
impairment in reality testing or communication.  Further, the 
veteran's PTSD symptomatology included suicidal thoughts, 
nightmares, irritability and intrusive recollections of 
service-related events.  The veteran's wife testified to his 
volatility and anger.  The evidence further indicates that 
the veteran was hypervigilant, anxious and argumentative.  In 
reaching this decision, the Board recognizes that the 
veteran's capability to work may, at times, have been 
affected by an alcohol dependence problem.  Nevertheless, the 
record also establishes that he has been treated for chronic, 
debilitating symptoms nondissociable from the PTSD, that 
included depression and anxiety and that, for all intents and 
purposes, precluded him from gainful employment.  Resolving 
the benefit of the doubt in the veteran's favor, the Board 
includes that the criteria for the assignment of a 100 
percent rating for PTSD have been satisfied.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic 
Code 9411 (1999), effective November 7, 1996.  As a 100 
percent evaluation is the highest rating available under 
either the new or old rating code, further evaluation under 
the provisions of the old rating code are not required.  



ORDER

Service connection is denied for residuals of a right middle 
finger injury.

Service connection is denied for residuals of a left knee 
injury.

Service connection is denied for residuals of a left ankle 
injury.

An increased rating for PTSD, to 100 percent, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The veteran has contended that service connection should be 
granted for bruxism, including as secondary to service-
connected PTSD.  In a September 1997 statement, the veteran 
reported that, in August 1997, a Dr. Duggan evaluated him at 
the Audie Murphy Medical Center and advised that the 
veteran's teeth were badly worn out and chipped and broken, 
due to PTSD.  In September 1997 written statements, the 
veteran's wife and twelve-year-old daughter described his 
problems with his teeth.  They said his teeth broke off and 
he was unable to eat because of painful teeth.  They heard 
him complain of sore jaws and said he ground his teeth loudly 
at night while tossing and turning.  His wife described his 
clenched his teeth when angered or under stress, that she 
referred to as PTSD, and said he had headaches and 
gastrointestinal problems from chewing food improperly.  
Further, in November 1999, the veteran testified that a 
private dentist said his teeth were worn down during the time 
he had problems with PTSD and other dentists treated his 
cavities, said his teeth were ground down to the quick and 
that he had bruxism due to stress.  The veteran said that in 
1997 his teeth were so worn down he sought VA clinic 
treatment at the Audie Murphy Clinic in San Antonio, Texas, 
and was examined by Dr. Duggan, the chief dentist, who 
recommended dentures and said the bruxism was probably due to 
PTSD.  The veteran said a private dentist in Laredo pulled 
his teeth.  While VA outpatient records dated from January to 
April 1997 reflect the veteran's complaints of teeth 
gnashing, VA dental records, including records from a Dr. 
Duggan, do not appear to be associated with the claims 
folders.  The Board finds that an attempt should be made to 
obtain these dental records. 

It is noted that where there are possible records in 
construction or actual possession of the VA, such records 
should be obtained prior to final appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The record further reflects that on August 20, 1998, the RO 
denied the veteran's claim of CUE in an April 8, 1971 rating 
decision that denied service connection for an anxiety 
reaction.  In September 1998, the RO received an Appeal to 
the Board of Veterans' Appeal (VA Form 9) in which the 
veteran said "August 20, 1998 statement of facts I take 
issue with".  In April 1999, the RO provided the veteran 
with a supplemental statement of the case (SSOC) that 
addressed the issues of an increased evaluation for PTSD, new 
and material evidence to reopen the claim for service 
connection for an anxiety reaction and the CUE claim.  The RO 
advised the veteran that he had 60 days within which to 
respond to perfect his appeal regarding a new issue.  In 
August 1999, the veteran submitted a notice of disagreement 
as to a May 1999 denial of service connection for bruxism, 
secondary to service-connected PTSD, but did not address the 
CUE claim.  In November 1999, nearly six months after the RO 
issued its SSOC, the veteran provided oral testimony at a 
personal hearing at the RO, a transcript of which is 
associated with the claims folder.  In an April 2000 
statement, received nearly one year after the issuance of the 
SSOC that addressed his CUE claim, the veteran said he wanted 
to withdraw the issues of anxiety reaction, PTSD CUE and 
prior to January 1997 and continue his appeal of the issue of 
denial of service connection for anxiety CUE in the April 8, 
1971.  The Board notes that, at the very least, the veteran's 
comments regarding the matter of his CUE claim are unclear.

An appeal consists of a timely notice of disagreement and, 
after issuance of a statement of the case (and supplemental 
statements of the case), the filing of a substantive appeal.  
A substantive appeal shall be filed within 60 days from 
mailing of the SSOC (in April 1999) or within the remainder 
of the one-year period from date of mailing of the (September 
1998) notice of initial (August 1998) adjudication.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 
20.302(a), (b) (1999).

As the matter now stands, however, it does not appear that 
the veteran has timely appealed the action taken with regard 
to the CUE issue certified on appeal.  The matter of whether 
an appeal has been perfected in a timely matter is a 
separately appealable issue, that requires formal RO 
determination and notification.  If the determination is 
contested and an appeal is initiated by the filing of a 
notice of disagreement, a statement of the case must be 
issued by the RO.  The appeal may then be perfected by the 
filing of a substantive appeal.  

The Board cannot assume jurisdiction of the certified issue 
since the U.S. Court of Appeals for Veterans Claims (CAVC) 
has held that the subject matter jurisdiction cannot be 
conferred by the acquiescence of the parties.  Noll v. Brown, 
5 Vet. App. 80, 82 (1992).  The CAVC has held that a 
prerequisite for the CAVC's jurisdiction over an appeal is 
that a valid notice of disagreement be filed within one year 
from the date of mailing of notice of the result of initial 
review and determination by the regional office in accordance 
with 38 U.S.C.A. § 7105(b)(1) (West 1991).  See also Cates v. 
Brown, 5 Vet. App. 399, 400 (1993).

The Board is contemplating a dismissal of the certified issue 
on appeal regarding the matter of whether there was CUE in 
the April 8, 1971 rating decision that denied service 
connection for an anxiety reaction; however, the Board notes 
that the CAVC has held that the Board could not address the 
question of timeliness of a veteran's notice of disagreement 
without first according him an opportunity to submit evidence 
or argument on that question.  Marsh v. West, 11 Vet. 
App. 468 (1998).  

Thus, the matter of whether a timely substantive appeal was 
filed, particularly in view of the lack of clarity of 
veteran's written statements following the August 1998 
denial, is referred to the RO and the RO should specifically 
adjudicate this matter.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1. Regarding the issue of whether there 
was CUE in April 8, 1971 rating 
decision that denied service 
connection for an anxiety reaction, 
the regional office should contact the 
veteran and ask him to submit a 
statement regarding justification as 
to the specific document he considers 
to represent a timely appeal of this 
certified issue.

2. The veteran's CUE claim should then be 
reviewed by the regional office.  In 
particular, a determination should be 
made as to the timeliness of appeal of 
the issue of whether there was CUE in 
an April 8, 1971 rating decision that 
denied service connection for an 
anxiety reaction.  If it is determined 
that an appeal regarding this matter 
is timely and if the determination 
regarding such issue remains adverse 
to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and 
be afforded the appropriate time in 
which to respond. If a determination 
is made that the appeal regarding this 
issue is not timely, that decision 
would be subject to appeal, provided 
the veteran files a notice of 
disagreement.  If he does so, a 
statement of the case on the question 
of timeliness of appeal should be sent 
to him and if he submits a substantive 
appeal, that issue should be sent to 
the Board for appellate consideration.  
With regard to the timeliness 
question, the regional office should 
consider the provisions of 38 U.S.C.A. 
§ 7105(b) (West 19991) discussed above 
as well as the provisions of 38 
C.F.R.§§ 19.25, 19.26, 19.29, 19.30, 
19.34, 20.200, 20.201, 20.202, and 
20.302 (1999).

3. As to the issue of entitlement to 
service connection for bruxism, the RO 
should request the veteran to provide 
the names, addresses and approximate 
dates of treatment for all VA and 
private health care providers 
(dentists) who may possess additional 
records pertinent to his claim for 
bruxism.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.  In any event the 
RO should obtain copies of all records 
pertaining to dental treatment of the 
veteran from 1997 at the at the VA 
medical facility (Audie L. Murphy 
Veterans Clinic), that are not already 
of record.  Specifically, the 
veteran's examination by a Dr. Duggan, 
the VA chief dentist, and any other 
dental records, should be requested.

4. When this action has been completed, 
the regional office should again 
review the veteran's claim for service 
connection and undertake any other 
further development so indicted, 
including scheduling the veteran for 
VA examination(s), and/or medical 
opinions.  Then the claim for service 
connection for bruxism, including as 
secondary to service-connected PTSD, 
should be readjudicated, including 
consideration of the finding in Allen 
v. Brown, 7 Vet. App. 439 (1995), 
concerning aggravation.  If the claim 
remains denied, the case should be 
processed in accordance with 
appropriate appellate procedures, 
including the issuance of a 
supplemental statement of the case. 

No action is required of the veteran until and unless he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 



